763 N.W.2d 918 (2009)
DAIMLERCHRYSLER CORPORATION, Plaintiff-Appellant/Cross-Appellee,
v.
WESCO DISTRIBUTION, INC., Defendant/Cross-Defendant-Appellee/Cross-Appellant, and
High Voltage Maintenance Corporation, Defendant/Cross-Plaintiff.
Docket No. 137673. COA No. 276174.
Supreme Court of Michigan.
April 22, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the October 2, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is therefore moot and is DENIED.